Citation Nr: 0330016	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  98-18 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis, to 
include as secondary to service-connected chronic bronchitis 
with bronchiectasis.

2.  Entitlement to service connection for an immune system 
disorder, to include as secondary to service-connected 
chronic bronchitis with bronchiectasis.

3.  Entitlement to an effective date earlier than October 20, 
1988, for the assignment of a 60 percent disability rating 
for chronic bronchitis with bronchiectasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from May 1957 to December 
1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to service 
connection for arthritis and an immune system disorder, and 
from a March 1997 rating decision of the same RO which, among 
other things, granted an increase in disability evaluation to 
60 percent for chronic bronchitis with bronchiectasis with an 
effective date of October 20, 1988.

The veteran's claims were previously before the Board in 
August 2000 and May 2002 in addition to a claim of whether 
clear and unmistakable error was committed in a September 
1958 rating decision.  The claims set out on the title page 
of this decision, however, were not addressed by the Board.  
Thus, in a February 2003 Order, the United States Court of 
Appeals for Veterans Claims (Court) granted a joint motion 
for remand to allow the Board to address the issues on 
appeal.  Accordingly, this matter is properly before the 
Board for appellate consideration.


REMAND

The evidence of record shows that in February 1994, the 
veteran requested service connection for arthritis and for an 
immune system disorder as secondary to his service-connected 
lung disability.  These claims were denied by the RO in a May 
1994 decision and the veteran appealed that decision.  A 
statement of the case was issued in October 1994 and a 
supplemental statement of the case was issued in December 
1994.  Unfortunately, those appear to be last references to 
the veteran's claims of entitlement to secondary service 
connection for arthritis and for an immune system disorder 
until the February 2003 joint motion for remand filed before 
the Court.

In November 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)] was signed into legislation.  The VCAA redefined the 
obligations of VA with respect to its duty to notify a 
claimant of his rights and responsibilities in substantiating 
a claim and the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  
Additionally, judicial precedent requires that VA advise a 
claimant not only of his own responsibilities with respect to 
gathering evidence, but of VA's responsibilities in obtaining 
specific evidence on behalf of a claimant.  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The veteran has at no time been advised of the change in the 
law and of his rights and responsibilities under the VCAA 
with respect to his claims for entitlement to secondary 
service connection.  Although he has been given information 
regarding the evidence needed to substantiate his claims in 
both a statement of the case and a supplemental statement of 
the case, this is insufficient notice.

Regulations implementing the VCAA were promulgated which 
allowed the Board to directly advise claimants in writing of 
his rights and responsibilities under the VCAA, as well as 
the responsibilities of VA in assisting claimants in 
obtaining evidence, as opposed to remanding all cases that 
did not have the statutorily mandated notice language to the 
ROs.  The Board's notice to claimants included a request for 
the claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was recently invalidated 
by the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit specifically found 
that, under the statute, a claimant has one year in which to 
submit additional evidence and argument in support of his 
claim following notice of the VCAA as opposed to only thirty 
days as set forth in the regulations at 38 C.F.R. Section 
19.9(a)(2)(ii).  Accordingly, that portion of the regulations 
limiting a claimant's response time to thirty days, 38 C.F.R. 
Section 19.9(a)(2)(ii), was invalidated.  See Disabled  
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  Also see Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003) [invalidation of the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1)].

Considering the procedural outline as set forth in the VCAA 
and in the recent opinions of the Federal Circuit in 
conjunction with the veteran's claims folder, which is void 
of any notice of the VCAA with respect to the claims on 
appeal, the Board finds that it has no alternative but to 
remand this matter to the RO to ensure that the veteran is 
given proper notice of his rights and responsibilities under 
the VCAA, advised of the specific evidence needed to 
substantiate his claims, allowed the appropriate time in 
which to respond to the notice of the VCAA and/or waive that 
response time, and to ensure that all duty to notify and duty 
to assist obligations of VA are met.  It is noted that due to 
the recent invalidation of regulations implementing the VCAA, 
the Board does not have the authority to cure this procedural 
defect itself.

Additionally, following a complete review of the claims 
folder, the Board finds that there is insufficient medical 
evidence upon which to render a decision with respect to the 
veteran's claims of entitlement to secondary service 
connection.  Specifically, there is no medical opinion of 
record linking a diagnosis of arthritis and/or an immune 
system disorder to the veteran's service-connected lung 
disability.  It is noted that the veteran declined to present 
for a VA examination scheduled in November 1994 in 
conjunction with the adjudication of the claims on appeal.  
As such, the veteran should be advised of the importance of 
presenting for such an examination and/or submitting a 
medical opinion to support his claims.

Furthermore, the evidence of record shows that the veteran 
requested an increase in disability evaluation for his lung 
disability in January 1997.  In March 1997, the RO granted an 
increase in the rating to 60 percent and assigned an 
effective date for that increased rating of October 20, 1988.  
In November 1997, the veteran filed a notice of disagreement 
specifically stating that he believed the effective date for 
the increase to 60 percent should be in 1971 as opposed to 
1988.  The RO, however, did not issue a statement of the case 
with respect to this appealed issue.  As such, the claim of 
entitlement to an effective date earlier than October 20, 
1988, for the assignment of a 60 percent evaluation for 
chronic bronchitis with bronchiectasis must be remanded to 
the RO for issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999), [where a notice 
of disagreement is filed, but a statement of the case has not 
been issued, the Board must remand the claim to the RO to 
direct that a statement of the case be issued].  

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA.  He should be advised of the 
specific evidence needed to 
substantiate each claim on appeal and 
given an opportunity to supply 
additional evidence and/or argument, 
identify additional evidence for VA to 
obtain, or waive his right to the one-
year response time required under the 
VCAA.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.	After receipt of any additional 
evidence, the RO should schedule the 
veteran for a medical examination to 
determine if he meets the diagnostic 
criteria for arthritis and/or for an 
immune system disorder.  If a 
diagnosis is made, the examiner should 
be requested to state whether it is at 
least as likely as not that the 
diagnosed disability is a result of 
the veteran's service-connected lung 
disability.  The examiner should 
review the veteran's claims folder and 
medical records and report on that 
review in the examination report.  All 
opinions rendered should be supported 
by complete rationale.

3.	The RO should consider all evidence 
with respect to the claim of 
entitlement to an effective date 
earlier than October 20, 1988, for the 
assignment of a 60 percent evaluation 
for chronic bronchitis with 
bronchiectasis and, if the benefits 
sought cannot be granted, it should 
issue a statement of the case.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran should be furnished a supplemental statement of 
the case, and afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The purpose of this REMAND is to cure procedural defects and 
perform additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




